Citation Nr: 1223910	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for congestive heart failure, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

It is noted that the Veteran initially requested that he testify during a formal RO hearing for which he was scheduled on March 2009.  However, the Veteran expressly withdrew his hearing request in a March 2009 statement.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.  


REMAND

Reason for Remand:  To obtain verification from the Joint Service Records Research Center (JSSRC) regarding the Veteran's possible Agent Orange exposure 

The Veteran seeks service connection for his diabetes mellitus as secondary to his alleged exposure to chemical dioxins while he was stationed on the Andersen Air Force Base in Guam.  He believes that service connection should be granted on a presumptive basis if his allegations of herbicide exposure in Guam are confirmed.  38 C.F.R. § 3.309(e)(2011).  

The Veteran submitted copies of articles indicating that chemical dioxins, including Agent Orange, were stored and/or used on Guam around the time the Veteran served there.  Various items of additional evidence further suggest similar findings of contamination in Guam.

VA has developed specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that a detailed statement of the service member's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e- mail and a review be requested of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.

Unfortunately, the development efforts required by the VA's Adjudication Procedure Manual have not been accomplished.  The RO sent an e-mail to the "Agent Orange Mailbox" in October 2009 and received a detailed response dated in December 2009 indicating that herbicide exposure could not be verified.  The December 2009 response directed the RO to seek verification from JSRRC pursuant to M21-1MR.  In a February 2010 memorandum, the RO found that since the December 2009 could not verify herbicide exposure in Guam, the claim "clearly lacks merit," and the case was not referred to JSRRC.  No reason was provided as to why the case should not be referred to JSRRC or why it was "clear" that that facility would provide no useful information.  Cf. Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (noting that the relevance of documents cannot be known with certainty before they are obtained).


In order to comply with the procedures as provided for in VA's Adjudication Procedure Manual, and since exposure was not verified from a review of the DoD inventory of herbicide operations, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at the Andersen Air Force Base in Guam during the Veteran's service there.  See M21-1MR IV.ii.2.c.10.o.  Therefore, the Board is remanding the claim of service connection for diabetes mellitus, to include as duty to herbicide exposure.  

A positive resolution of the diabetes mellitus claim could affect the Veteran's remaining secondary service connection claims.  Therefore, the Board finds that the diabetes mellitus claim is inextricably intertwined with the other claims and the diabetes mellitus claim must be adjudicated before the Board may address the secondary service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Since the claims file is being returned it should also be updated to include recent relevant VA treatment records dating from October 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take the necessary actions to comply with the evidentiary development procedures required by M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Because review of the DoD inventory of herbicide operations could not verify the Veteran's alleged herbicide exposure, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure at Andersen Air Force Base on Guam during the Veteran's service there.

2. The RO should also obtain and associate updated VA treatment records dated from October 2009 to the present.
3. The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



